DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/27/21 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art teaches an optical system configured to receive light associated with a world object comprising a first eyepiece, a projector and a dimmer and the corresponding method of operation and processor instructions for operation, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claims 1, 9, and 17 including a projector “projecting light associated with a first virtual image onto a first eyepiece, causing a portion of light associated with a first virtual image to propagate toward the user side and light associated with a first artifact image to propagate toward the world side” and “adjusting a first dimer of the optical system positioned between the world side and the first eyepiece to reduce an intensity of the light associated with the first artifact image impinging on the first dimmer and intensity of the light associated with the world object impinging on the first dimmer” including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Commonly owned, Russell (US 2022/0050295) figure 7 and paragraph 96 teach projecting light associated with a virtual image from a projector (120) onto a first eyepiece (190) and a tinted lens (350) adjacent to and exterior to the eyepiece (190) configured to reduce the amount of real-world light transmitted  and minimize the “rainbow” artifact generated from bright overhead light. See also the written opinion of the international search authority in related PCT/US19/66983 for additional relevant references, also cited on the 8/27/21 IDS.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237. The examiner can normally be reached Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        4/7/22